Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/20201 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Claim Interpretation
It is noted claim 1 has been amended to utilize the language “wherein the epoxy-based alkyl ester compound is a single compound or a mixture of two compounds” as opposed to “a single compound or a mixture of two or more compounds”. The limitation is not seen to limit the claimed compositions to only one or two epoxy-based alkyl ester compounds because of the presumptively open-ended language “comprising” is used and there is no indication within the claims that the epoxy-based alkyl ester compound consists only of either one or two compounds. See for instance Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in South Korea on 7/21/2016 (KR10-2016-0092874). It is noted, however, that applicant has not filed a certified copy of the KR application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
Claims 1, 2, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Union Carbide (GB851753A; cited in IDS received 9/20/2018) in view of Weisfeld (Polymer Modifiers and Additives, Chapter 11).
Regarding Claims 1 and 2, Union Carbide teaches polyvinyl chloride resins plasticized with esters of isophthalic acid (Page 1, Lines 11-15 and 71-81) and describes examples comprising 26.4 pbw of di-2-ethylhexylisophthalate and 5.0 pbw of hexyl epoxy stearate (Page 4), equivalent to an isophthalate:epoxy alkyl ester compound ratio of roughly 84:16. Hexyl epoxy stearate is equivalent to chemical formula 1 of claim 1 whereby R1 = C17 alkyl group containing epoxy group and R2 = C6 alkyl group. Accordingly, Union Carbide differs from the subject matter claimed in that R2 is not a butyl or 2-ethylhexyl alkyl group. Weisfeld discusses plasticizers for polyvinyl chloride resins (Page 419) and teaches both butyl and octyl epoxy stearates Union Carbide because doing so would provide plasticization and yield good low-temperature properties as taught by Weisfeld. 
Weisfeld teaches the best quality epoxy plasticizers for PVC are those with the highest oxirane values and lowest iodine numbers (Page 430). High oxirane value and low iodine numbers is seen to correspond with high epoxidation index (see page 18, Lines 14-17 of the specification). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize epoxy plasticizers with iodine values less than 4 g I2/100 g and epoxidation indexes of 1.5 or more because doing so would provide superior plasticization properties as taught by Weisfeld. 
Regarding Claim 14, the example of Union Carbide utilizes 26.4 pbw of di-2-ethylhexylisophthalate and 5.0 pbw of hexyl epoxy stearate relative to 100 pbw of polyvinyl chloride resin (Page 4), equivalent to 31.4 pbw of plasticizer composition relative to 100 pbw of resin.
Claims 1, 2, 6-8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frenkel (US 2014/0309345 A1; cited in IDS received 9/20/2018) in view of Union Carbide (GB851753A; cited in IDS received 9/20/2018) as evidenced by Johnson (Kirk-Othmer Encyclopedia of Chemical Technology) and Flick (Plastics Additives: An Industrial Guide).
Regarding Claims 1, 2, 6, and 8, Frenkel teaches plasticizer compositions for polyvinyl chloride resin compositions comprising epoxidized fatty acid mono esters Frenkel teaches examples using epoxidized 2-ethylhexyl tallate and epoxidized soybean oil (¶ 103). As evidenced by Johnson, the fatty acids of tall oil are C16 to C20, which suggests compounds of Chemical Formula 1 whereby R2 = C8 alkyl and R1 = C15 to C19 alkyl containing one or more epoxy groups are present. Frenkel utilizes Drapex 4.4 as epoxidized 2-ethylhexy tallate (¶ 99). As evidenced by Flick, Drapex 4.4 possesses an iodine value of 2.5 and oxirane oxygen content of 4.7% (Page 157). The ratio of oxirane oxygen content to iodine value, seen to be equivalent to the epoxidation index, is above 1.5. 
Frenkel teaches further conventional plasticizers can be used at weight ratios of 1:8 to 8:1 epoxidized fatty acid mono-ester to conventional plasticizer (¶ 87), equivalent to 11:89 to 89:11. The disclosed range overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Frenkel suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Frenkel. See MPEP 2123. Frenkel teaches the conventional plasticizer can be phthalate plasticizers such as dioctyl terephthalate (¶ 44, 87). 
Accordingly, Frenkel differs from the subject matter claimed in that an isophthalate plasticizer is not used as conventional plasticizer. Union Carbide teaches that isophthalate and terephthalate esters, such as dioctyl terephthalate and di(2-ethylhexyl)isophthalate, were known in the art to function as plasticizers for polyvinyl chloride resin compositions (Page 1, Lines 11-15 and 71-87; Page 2, Lines 5-12; Page Union Carbide. 
Regarding Claim 7, Frenkel teaches the ratio of epoxy-esters to epoxidized fatty acid mono-esters ranges from 5 to 95 wt% based on total weight of epoxy ester and epoxidized fatty acid mono ester (¶ 39). Frenkel teaches further conventional plasticizers can be used at weight ratios of 1:8 to 8:1 epoxidized fatty acid mono-ester to conventional plasticizer (¶ 87), equivalent to 11:89 to 89:11. Accordingly, Frenkel is seen to suggest overlapping concentrations. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Frenkel suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Frenkel. See MPEP 2123.
Regarding Claim 14, Frenkel teaches preferred concentrations of 10-60 pbw of plasticizer composition relative to 100 pbw of polyvinyl chloride resin (¶ 51).
Claims 1, 2, 6-8, and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Frenkel (US 2014/0309345 A1; cited in IDS received 9/20/2018) in view of Union Carbide (GB851753A; cited in IDS received 9/20/2018) and Weisfeld (Polymer Modifiers and Additives, Chapter 11).
Regarding Claims 1, 2, 6, and 8, Frenkel teaches plasticizer compositions for polyvinyl chloride resin compositions comprising epoxidized fatty acid mono esters Frenkel teaches examples using epoxidized fatty acid esters and epoxidized soybean oil (¶ 103). Frenkel teaches embodiments where the epoxidized fatty acid ester is epoxidized octyl oleate (¶ 26), which is equivalent to R1 being C17 alkyl group containing epoxy group and R2 is an octyl group. Frenkel teaches various octyl isomers can be used, including iso-octyl, or butanol can be used as alcohol (¶ 23). 
Frenkel teaches further conventional plasticizers can be used at weight ratios of 1:8 to 8:1 epoxidized fatty acid mono-ester to conventional plasticizer (¶ 87), equivalent to 11:89 to 89:11. The disclosed range overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Frenkel suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Frenkel. See MPEP 2123. Frenkel teaches the conventional plasticizer can be phthalate plasticizers such as dioctyl terephthalate (¶ 44, 87). 
Accordingly, Frenkel differs from the subject matter claimed in that an isophthalate plasticizer is not used as conventional plasticizer. Union Carbide teaches that isophthalate and terephthalate esters, such as dioctyl terephthalate and di(2-ethylhexyl)isophthalate, were known in the art to function as plasticizers for polyvinyl chloride resin compositions (Page 1, Lines 11-15 and 71-87; Page 2, Lines 5-12; Page 7, Lines 1-6; Examples). Accordingly, it would have been obvious to one of ordinary skill in the art to substitute dioctyl terephthalate with di(2-ethylhexyl)isophthalate thereby Union Carbide. 
Although Frenkel does not disclose preferred iodine values or epoxidation index values, Weisfeld discusses epoxy plasticizers for polyvinyl chloride resins (Page 419) such as epoxidized fatty acid mono-esters specifically butyl and octyl epoxy stearates (Page 430). Weisfeld teaches the best quality epoxy plasticizers for PVC are those with the highest oxirane values and lowest iodine numbers (Page 430). High oxirane value and low iodine numbers is seen to correspond with high epoxidation index (see page 18, Lines 14-17 of the specification). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize epoxy plasticizers with iodine values less than 4 g I2/100 g and epoxidation indexes of 1.5 or more because doing so would provide superior plasticization properties as taught by Weisfeld.
Regarding Claim 7, Frenkel teaches the ratio of epoxy-esters to epoxidized fatty acid mono-esters ranges from 5 to 95 wt% based on total weight of epoxy ester and epoxidized fatty acid mono ester (¶ 39). Frenkel teaches further conventional plasticizers can be used at weight ratios of 1:8 to 8:1 epoxidized fatty acid mono-ester to conventional plasticizer (¶ 87), equivalent to 11:89 to 89:11. Accordingly, Frenkel is seen to suggest overlapping concentrations. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Frenkel suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Frenkel
Regarding Claim 14, Frenkel teaches preferred concentrations of 10-60 pbw of plasticizer composition relative to 100 pbw of polyvinyl chloride resin (¶ 51).
Response to Arguments
Applicant's arguments filed 10/6/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments concerning unexpected results have been considered, but is unpersuasive for reasons discussed within the previous Office action, the discussion of which is incorporated herein by reference. The Examiner provides the following comments with respect to Applicant’s submitted remarks. 
Applicant generally refers to the data and highlights the particular ratio between plasticizers as giving enhanced characteristics as opposed to what is observed at the extreme ends of such (e.g. 95:5 and 10:90). The Examiner again notes it is known in the art that external plasticizers can be divided into two principle groups: primary and secondary. Primary plasticizers lower the glass transition temperature Tg and increase the elongation and softness of the polymer. Secondary plasticizers, when added to the polymer alone, do not bring about such changes and may also have limited compatibility with the polymer. However, when added to the polymer in the presence of a primary plasticizer, secondary plasticizers enhance the plasticizing performance of the primary plasticizer (Page 600 of Cadogan). The evidence of record appear to indicate isophthalates were well known primary plasticizers for PVC compositions and alkyl epoxy stearates were well known secondary plasticizers for PVC compositions. The evidence presented within the specification/Declaration seems to confirm what is already suggested by the prior art, namely that butyl/octyl epoxy stearate functions as a 
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. See MPEP 716.02. The Examiner’s position remains that one of ordinary skill would already have a general expectation of enhanced plasticization characteristics by combining known secondary plasticizers with known primary plasticizers. Applicant has not explained how or why one of ordinary skill would not expect enhanced plasticization characteristics from combining a known primary plasticizer (isophthalates) with a known secondary plasticizer (alkyl epoxy stearate) or how/why one of ordinary skill would recognize the results Applicant observes to be unexpectedly greater than what one of ordinary skill in the art would ordinarily expect to achieve from combining the known primary and secondary plasticizers.
The Examiner also maintains the claims are not commensurate in scope with the evidence relied upon in support of Applicant’s allegation. The evidence at hand only pertains to characteristics concerning a PVC composition containing the plasticizers at issue, but the claims are clearly not limited to such. See for instance the various other resins set forth within Page 5, Ln 12-17 of the specification. Also, the comparative data concerning Union Carbide pertains to a plasticizer composition comprising roughly 84:16 isophthalate plasticizer and epoxy-based alkyl ester and thus, falls squarely within the range Applicant is essentially arguing is critical. Applicant’s comparative data therefore appears to show the further incorporation of other plasticizers such as tri-2-
Further, the claims explicitly require that the epoxy-based alkyl ester compound is “a single compound or a mixture of two compounds”. To the extent Applicant means to limit the compositions to having either one or two epoxy-based alkyl ester compounds (although the claims are not interpreted in such a manner above for reasons set forth within the “Claim Interpretation” section), all of the examples within the Declaration and specification use alkyl epoxy soyates, which would necessarily be mixtures of more than two compounds (owing to the diverse array of fatty acids within soybean oil). 
The evidence at hand fails to establish the results Applicant observes occurs throughout the scope of the claims and one of ordinary skill would be unable to ascertain a trend within the data to reasonably extend the probative value thereof.
Applicant’s argument with respect to Union Carbide in the above analysis is unclear. Essentially, Applicant argues IIB of Union Carbide shows the further incorporation of other plasticizers such as TEHP cannot impact the characteristics of the plasticizer composition. It is unclear how such a conclusion can be drawn from IIB of Union Carbide. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764